Citation Nr: 1022156	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with 
atrial fibrillation claimed as a heart condition.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increased evaluation for residuals of a 
left wrist injury, currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
right wrist injury, currently rated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for chronic lumbar 
strain with mild lumbar intervertebral degenerative disc 
disease, currently rated as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for 
residuals of a left knee injury with degenerative joint 
disease, currently rated as 10 percent disabling.  

7.  Entitlement to an initial compensable disability 
evaluation for dystrophic toenails.  

8.  Entitlement to an increased evaluation for a left foot 
disorder with degenerative joint disease, hallux valgus 
deformity, post-operative bunion of great toe and mild hammer 
toes, rated as 10 percent disabling.  

9.  Entitlement to an increased evaluation for a right foot 
disorder with degenerative joint disease, hallux valgus, and 
mild hammer toes, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and December 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  

The issues of increased evaluations for left foot and right 
foot service-connected disabilities being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Cardiomyopathy did not begin during service or within one 
year of separation from service and is not of service origin.  

2.  The Veteran does not currently have hypertension which is 
of service origin.  

3.  The Veteran is right hand dominant.  

4.  Limitation of motion of the left wrist akin to that of 
ankylosis, even when considering pain and fatigue, has not 
been demonstrated.

5.  Limitation of motion of the right wrist akin to that of 
ankylosis, even when considering pain and fatigue, has not 
been demonstrated.

6.  The Veteran's chronic lumbar strain with lumbar 
intervertebral degenerative disc disease has not been 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine at any time; incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during any 12 month period have not been shown; 
neurological impairment resulting from the low back disorder 
has also not been demonstrated.

7.  The Veteran's left knee condition has been manifested by 
degenerative joint disease, flexion limited to no less than 
140 degrees, and extension limited to no less than 0 degrees, 
even when considering functional impairment.

8.  Slight instability of the left knee, and no more, has 
been shown.

9.  The Veteran's dystrophic toenails do not involve at least 
5 percent of the entire body, at least 5 percent of exposed 
areas, or require intermittent systemic therapy.




CONCLUSIONS OF LAW

1.  Cardiomyopathy with atrial fibrillation was not incurred, 
aggravated, or presumed to have been incurred, in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).

2.  Hypertension was not incurred in, aggravated, or presumed 
to have been incurred in, active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307.

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for residuals of a left wrist injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5214, 5215 (2009).

4.  The criteria for the assignment of an evaluation in 
excess of 30 percent for residuals of a right wrist injury 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5214, 5215.

5.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbar strain with lumbar intervertebral 
degenerative disc disease have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5242, 5243 
(2009).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury with degenerative joint 
disease, based upon limitation of motion, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).

7.  The criteria for a separate evaluation of 10 percent, but 
no more, for instability of the left knee have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.71, 
4.71a, Diagnostic Code 5257 (2009).

8.  The criteria for a compensable initial disability rating 
for dystrophic toenails have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.118, Diagnostic 
Code 7806, 7813 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cardiomyopathy with Atrial Fibrillation, 
claimed as a Heart Condition, and 
Hypertension

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see generally Hickson, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).


Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, to include hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the Veteran's service entrance examination, normal 
findings were reported for the heart and vascular system.  
His blood pressure was noted to be 130/80.  At the time of a 
June 1978 examination, the Veteran's heart and vascular 
systems were again reported as normal.  His blood pressure 
was noted to be 124/82.  

In April 1989, an EKG performed on the Veteran revealed 
marked sinus bradycardia.  At the time of the EKG, the 
Veteran's blood pressure was noted to be 136/68.  The Veteran 
was referred for a cardiology consult.  

The Veteran underwent Bruce Protocol testing in July 1989.  
He was noted to have had blood pressure readings of 120/70 in 
the supine position and 118/70 in the standing position prior 
to the start of testing.  The examiner indicated that the 
Veteran completed fifteen minutes of testing with a maximum 
heart rate of 179.  He had no chest pain and no arrhythmia.  
There was occasional sinus arrhythmia during exercise.  It 
was the examiner's impression that the Veteran had a normal 
exercise response.  

In a July 1989 cardiology consult report, the Veteran was 
noted to have had normal treadmill testing response.  It was 
observed that the Veteran had been shown to have sinus 
bradycardia at an over 40 screen. It was further indicated 
that the Veteran had noted having had a history of occasional 
palpitations described as a regular heart beat.  The Veteran 
reported that during these episodes, he would occasionally 
feel lightheaded on standing quickly.  The Veteran's blood 
pressure was noted to be 120/70 and 118/70.  It was the 
examiner's impression that the Veteran had a normal heart.  

On his June 1992 report of medical history, the Veteran 
checked the "yes" box when asked if he had or had ever had 
palpitations or a pounding heart.  In the checked item 
section it was indicated that the Veteran was treated for a 
rapid heart in 1989 and seemed ok.  

At the time of the Veteran's June 1992 service separation 
examination, normal findings were again reported for the 
heart and vascular system.  The Veteran's blood pressure was 
noted to be 120/72.  An EKG performed at that time revealed 
normal sinus rhythm and a normal EKG.  

At the time of a September 1992 VA examination, the Veteran's 
blood pressure was noted to be 118/80.  His cardiovascular 
system was found to be normal.  

No further complaints or findings for any heart disorder were 
made until April 2004, when the Veteran was found to have 
atrial flutter.  An April 2004 EKG revealed the Veteran to 
have an atrial flutter and a nonspecific ST abnormality.  An 
April 2004 echo report revealed the Veteran to have abnormal 
LV systolic function, estimated ejection fraction of 35 
percent; moderate global LV wall hypokenesia; and mild aortic 
root dilatation.  The Veteran's blood pressure was noted to 
be 112/70.  

At the time of a May 2004 cardiology consult, the Veteran was 
noted to have no known history of hypertension.   

In conjunction with his claim, the Veteran was afforded a VA 
examination in August 2007.  The Veteran reported that his 
heart problems began in 1999.  He stated that he was seen for 
shortness of breath and fatigue in 2004, at which time a new 
onset of atrial fibrillation and atrial flutter was reported.  
The Veteran was noted to have undergone a heart 
catheterization in 2005 at Duke Medical Center.  There was no 
history of trauma to the heart, cardiac neoplasm, or 
myocardial infarction.  The Veteran was reported to have had 
congestive heart failure since 2004.  There was no history of 
rheumatic heart disease, hypertensive heart disease, 
syphilitic heart disease, endocarditis, or pericarditis.  The 
Veteran was on continuous medication.  There was no history 
of syncope or angina.  He had monthly dizziness and a history 
of dyspnea on severe exertion.  

The Veteran's blood pressure was noted to be 113/79.  
Following numerous tests, diagnoses of nonischemic 
cardiomyopathy and atrial fibrillation were rendered.  The 
examiner indicated that all echo findings were part of the 
diagnosis of cardiomyopathy and did not represent additional 
or other cardiac diagnoses.  

The examiner opined that the Veteran's nonischemic 
cardiomyopathy with atrial fibrillation was not caused by or 
a result of service.  The examiner noted that the Veteran had 
a cardiology evaluation in 1989, at which time sinus 
bradycardia was noted.  He observed that a normal stress test 
was documented.  He further noted that in 1992 no 
cardiomegaly was found on chest x-ray.  The examiner also 
stated that a chest x-ray taken in 2003 revealed no 
cardiomegaly.  He further observed that in 2004 there was a 
new onset of atrial flutter, with an evaluation that included 
a cardiac echo and a heart cauterization with the heart 
catheterization noting a dilated CM consistent with alcohol 
induced cardiomyopathy.  The examiner stated that a follow up 
echo in December 2006 showed that the heart size had returned 
to normal and that the ejection fraction had also returned to 
normal.  He indicated that the findings were inconsistent 
with a cardiomyopathy that had its origin/onset in service.  
He further stated that no documentation in the records 
provided, indicated that the Veteran had an enlarged heart 
while in service.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1110 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

The medical evidence does not indicate that the Veteran 
currently has hypertension.  Hypertension was not noted 
during service or in close proximity to service and there 
have been no objective medical findings of hypertension in 
treatment records associated with the claims folder or at the 
time of the August 2007 VA examination.  Thus, to the extent 
that the medical evidence addresses whether the Veteran has a 
current disability of hypertension, it indicates that he does 
not.  The Veteran is competent to report his current 
symptoms, but his reports must be weighed against the medical 
evidence of record.  Barr, supra; see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To the extent that the Veteran has indicated 
that he currently suffers from hypertension, the medical 
evidence indicating an absence of such a disability is of 
greater probative weight than the Veteran's reports made 
during the course of his claim for VA benefits.

The weight of the evidence is, thus, against a finding that 
the Veteran currently has hypertension.  

As to cardiomyopathy with atrial fibrillation, the Board 
notes that the Veteran was found to have sinus bradycardia on 
one occasion while in service in April 1989.  However, 
further testing, including Bruce protocol testing, revealed 
the Veteran to have normal heart findings.  He was also found 
to have normal findings for the heart and vascular system at 
the time of his separation from service, with an EKG 
performed then revealing a normal sinus rhythm and a normal 
EKG.  Furthermore, at a September 1992 VA examination, his 
cardiovascular system was found to be normal.  There were 
also no objective medical findings of heart-related problems 
until 2004, more than 11 years after the Veteran's separation 
from service.  

While the Veteran has expressed his belief that his current 
cardiomyopathy with atrial fibrillation is related to his 
period of service, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  There were also no complaints or findings 
of heart disease in the year following service.  The first 
objective medical finding of cardiomyopathy was not until 
2004,  more than 11 years following the Veteran's service 
separation. 

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current cardiomyopathy with atrial fibrillation and the 
Veteran's period of service.  There are also no opinions 
beneficial to the Veteran's claim.  The only opinion of 
record is against the Veteran's claim.  The August 2007 VA 
examiner, following an examination of the Veteran and a 
review of the claims folder, indicated that the Veteran's 
nonischemic cardiomyopathy with atrial fibrillation was not 
caused by or a result of service.  The examiner also provided 
detailed reasoning for his opinion.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension and for nonischemic 
cardiomyopathy with atrial fibrillation, and the benefit-of-
the-doubt doctrine is not for application.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as is the case with dystrophic toenails, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Right and Left Wrists

Limitation of the wrist is rated under Diagnostic Code 5215.  
Palmar flexion limited in line with the forearm warrants a 10 
percent rating.  Dorsiflexion less than 15 degrees warrants a 
10 percent rating.  DC 5215 does not provide for a rating in 
excess of 10 percent.

Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation, with a 40 percent disability evaluation 
being assigned for the minor wrist.  A 40 percent rating is 
assigned for ankylosis of the major wrist when there is 
ankylosis in any other position except favorable, with a 30 
percent being assigned for the minor wrist.  A 30 percent 
rating is assigned for ankylosis of the major wrist that is 
favorable in 20 degrees to 30 degrees dorsiflexion, with a 20 
percent disability evaluation being assigned for the minor 
wrist.  Extremely unfavorable ankylosis will be rated as loss 
of use of the hands under Diagnostic Code 5125.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion 
for the wrist is extension from 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees, forearm supination 0 to 85 degrees, ulnar deviation 
from 0 to 45 degrees, and radial deviation from 0 to 20 
degrees.

In conjunction with his request for an increased evaluation, 
the Veteran was afforded a VA examination in August 2007.  
With regard to his right wrist, the Veteran reported having 
pain in his wrist.  He took Tylenol with codeine for the 
pain.  He did not have any flares of pain.  There was no 
stiffness and no warmth or redness.  The Veteran did have 
giving way/instability and swelling.  He had not taken any 
time off from work due his wrist problem.  It did limit his 
ability to type.  There had been no effect on his activities 
of daily living.  The Veteran wore a wrist brace on a daily 
basis.  It limited his ability to do chores, sports, and 
exercise.  

With regard to his left wrist, the Veteran reported having 
pain in the wrist.  He took Motrin for the pain.  He did not 
have any flares related to his left wrist.  The Veteran had 
giving way/instability, locking, and swelling.  He did not 
have stiffness, warmth, or redness.  He had lost no time from 
work but the left wrist limited his typing.  It had no impact 
on his activities of daily living and no impact on sports, 
chores, or exercise.  He wore a splint on a daily basis.  

Physical examination of the right and left wrists revealed no 
deformity, tenderness, crepitation, or instability.  Active 
and passive motion for the right wrist revealed dorsi flexion 
from 0 to 20 degrees; plantar flexion from 0 to 25 degrees; 
ulnar deviation from 0 to 40 degrees; and radial deviation 
from 0 to 5 degrees; all with no pain.  There was no loss of 
motion with repetition secondary to pain, weakness, or lack 
of endurance.  There was no joint ankylosis.  

With regard to the left wrist, active and passive range of 
motion revealed dorsiflexion from 0 to 25 degrees with no 
pain; plantar flexion from 0 to 35 degrees, with pain at 35 
degrees; ulnar deviation from 0 to 30 degrees with no pain; 
and radial deviation from 0 to 5 degrees, with pain at 5 
degrees.  With repetition of motion there was no loss of 
motion secondary to pain, weakness, or lack of endurance.  
There was no joint ankylosis.  Diagnoses of left and right 
wrist degenerative joint disease were rendered.  

Treatment records received subsequent to the VA examination, 
while noting pain in the left and right wrists, revealed no 
further loss of motion.  

As noted above, the Veteran is currently receiving a 20 
percent disability evaluation for his left wrist and a 30 
percent disability evaluation for his right wrist.  For an 
increased evaluation, ankylosis would have to be demonstrated 
.  While the Board notes that the Veteran wears wrist splints 
on a daily basis, the ranges of motion shown at the time of 
the August 2007 VA examination demonstrate that the Veteran 
does not have ankylosis of either wrist.  Moreover, the 
examiner made specific findings of no ankylosis.  
Furthermore, no additional loss of motion was shown with 
repetitive motion.  There were also findings of ankylosis in 
treatment records that have been associated with the claims 
folder in conjunction with the Veteran's claim.  As the file 
contains no evidence of ankylosis (favorable or unfavorable), 
a higher rating is not possible under Diagnostic Code 5214.

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for residuals of a left 
wrist injury or 30 percent for residuals of a right wrist 
injury based upon the appropriate codes governing limitation 
of motion.

Low Back

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine. 				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months					40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In conjunction with his request for an increased evaluation 
for his service-connected low back disorder, the Veteran was 
afforded a VA examination in August 2007.  

At the time of the examination, the Veteran reported having 
worsening back pain.  Treatment was Tylenol with codeine.  
The Veteran had not been hospitalized for his back problems 
and there were no flares.  The Veteran stated that he had not 
had any incapacitating episodes requiring bed rest in the 
past 12 months.  There was no radiation of pain and no 
numbness or tingling.  The Veteran did not have any weakness 
of extremity and had no bowel or bladder incontinence.  He 
did have stiffness and spasms.  The Veteran had lost no time 
from work as a result of his back problems.  His back limited 
his ability to move equipment at work (lifting, pulling, 
pushing).  It had had no effect on his activities of daily 
living.  The Veteran indicated that he wore a brace on a 
weekly basis.  He could walk one mile, stand for thirty 
minutes, and sit for an unlimited period of time.  

Physical examination revealed that the entire spine had 
normal head curvature and posture was normal as was gait.  
There was no muscle spasm, tenderness, or guarding.  There 
was no ankylosis of the spine.  There were also no nonorganic 
physical signs observed.  Motor function was 5/5 for hip 
flexors, knee extensors, ankle dorsiflexion, and ankle 
plantar flexion.  The Veteran had normal muscle tone and 
there was no atrophy.  Sensory examination was 2/2 for the 
lower extremities for pin prick, soft touch, and vibration.  
Reflexes for the knee and ankle were 1/2 on the right and 
left and Babinski was negative on the right and left.  

Active and passive range of motion revealed flexion from 0 to 
60 degrees with pain at 60 degrees; extension from 0 to 30 
degrees with no pain; lateral bending on the left and right 
from 0 to 35 degrees with no pain; and rotation on the left 
and right from 0 to 30 degrees with no pain.  There was no 
loss of motion with repetition secondary to pain, weakness, 
or lack of endurance.  There was no evidence of abnormal gait 
or abnormal weight bearing.  

Additional treatment records obtained in conjunction with the 
Veteran's claim revealed no further findings of loss of 
motion or neurological impairment resulting from his low back 
disorder.  

As for an evaluation in excess of 20 percent, the Board notes 
that the above evidence demonstrates that the Veteran was 
able to flex his spine to 60 degrees at the time of his 
August 2007 VA examination, even with consideration of pain.  
There have been no ranges of motion reported that have been 
close to 30 degrees of flexion.  There have also been no 
reports or findings of incapacitating episodes/physician 
prescribed bed rest, as defined in the regulation, totaling 4 
weeks over any 12 month period throughout the course of the 
appeal.  The Veteran specifically reported having had no 
incapacitating episodes.  

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

With regard to neurological impairment, the Board notes that 
the Veteran has indicated that he does not experience any 
tingling or numbness in his lower extremities.  Moreover, the 
VA examiner did not find any neurological impairment 
resulting from the Veteran's service- connected low back 
disorder.  Thus, a separate evaluation is not warranted for 
any neurological impairment.

Left Knee

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides a noncompensable (0 percent) rating for flexion 
of the leg limited to 60 degrees and ratings of 10 percent 
for flexion limited to 45 degrees; 20 percent for flexion 
limited to 30 degrees; and a maximum of 30 percent for 
flexion limited to 15 degrees.  Diagnostic Code 5261 provides 
for a noncompensable rating for extension of the leg limited 
to 5 degrees and ratings of 10 percent for extension limited 
to 10 degrees; 20 percent for extension limited to 15 
degrees; 30 percent for extension limited to 20 degrees; 40 
percent for extension limited to 30 degrees; and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  The normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a maximum 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
noncompensable rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  The General Counsel further held that separate 
ratings could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

In conjunction with his claim for an increased evaluation for 
his left knee disorder, the Veteran was afforded a VA 
examination in November 2007.  At the time of the 
examination, he complained of having knee pain with 
difficulty going up and down stairs and kneeling.  He wore a 
knee brace at times.  He denied having flares but reported 
daily pain.  The Veteran took Tylenol and Codeine for the 
pain.  He had had no surgery or hospitalization and there was 
history of trauma to the joints.  The Veteran reported using 
a brace on occasion.  There were no constitutional symptoms 
or incapacitating episodes of arthritis.  The Veteran was 
able to stand for one hour.  He could walk more than 1/4 mile 
but less than one mile.  

There was no deformity of the knee and no instability or 
weakness.  The Veteran did have stiffness and giving away on 
the left side.  There were no episodes of dislocation or 
locking and no effusion.  The Veteran did have swelling of 
the knee.  

A weight-bearing joint was noted to be affected.  The 
Veteran's gait was normal.  Range of motion was from 0 to 140 
degrees.  There was no pain.  There was no loss of bone and 
no joint ankylosis.  There was no additional loss of motion 
with repetitive use.  The Veteran had crepitus in the knee 
but there were no clicks or snaps.  There was grinding in the 
knee but there were no findings of instability and no 
patellar or meniscus abnormality.  X-rays of the left knee 
revealed mild degenerative changes and mild osteophytic 
spurring.  It was the examiner's impression that the Veteran 
had mild degenerative joint disease with no loss of motion.  
There was no effect on his occupation or daily activities.  
The Veteran was a computer technician.  He denied missing any 
work due to his knee problems.  

Additional treatment records obtained in conjunction with the 
Veteran's claim reveal that he continued to complain of left 
knee pain.  At the time of a May 2008 outpatient visit, the 
Veteran was noted to have range of motion within normal 
limits.  There was positive retro patellar crepitation with 
mild medial instability being noted in the left knee.  The 
Veteran was issued a patella strap and a left hinged knee 
support.  

The Veteran has been found to have full extension at the time 
of the VA examination and in treatment records, with no 
additional limitation of motion being found after repetitive 
use. There has been no pain noted on range of motion testing 
as it relates to extension.  As such, an increased or 
separate evaluation would not be warranted under Diagnostic 
Code 5261 for the left knee.

Similarly, an evaluation in excess of 10 percent would not be 
warranted under Diagnostic Code 5260.  Flexion to less than 
140 degrees has not been demonstrated at the time of any VA 
examination.  Furthermore, the Veteran has not been shown to 
have a reduction in flexion with repetitive motion.  

After a review of all the evidence, the Board finds that the 
Veteran's left knee residuals have included mild instability 
which meets the criteria for a separate initial 10 percent 
rating under Diagnostic Code 5257.  As it relates to 
Diagnostic Code 5257, the Board notes that the Veteran 
reported having give way of the knee at the time of the 
November 2007 VA examination and in the May 2008 treatment 
record.  No instability was noted on examination in November 
2007, but mild medial instability was noted in May 2008.

The Board further finds that the criteria for an evaluation 
in excess of 10 percent for instability under Diagnostic Code 
5257 have not been met because the evidence has not shown 
that the Veteran had moderate instability or subluxation for 
any period during the appeal.  Instability was not shown at 
the time of the November 2007 VA examination and the 
Veteran's knee instability was described as mild at the time 
of his May 2008 VA outpatient visit.  

While the Board acknowledges that the Veteran has reported 
having his leg give out on him which necessitated the use of 
a brace, the objective medical findings do not support a 
finding that there is more than mild instability.

Dystrophic Toenails

The RO has assigned the noncompensable evaluation for the 
dystrophic toenails using Diagnostic Code 7813, rated as 
analogous to eczema or dermatitis under DC 7806.  Under DC 
7806, a noncompensable evaluation is warranted where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A compensable 
rating of 10 percent requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  Id.

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7813

The above-discussed regulations for rating disabilities under 
Code 7813 became effective August 30, 2002.  The Veteran's 
claim in this case was filed afterwards; thus, no previous 
version of the rating criteria is applicable in this case.

At the time of an August 2007 VA examination, the Veteran was 
noted to have dystrophic toenails on both feet.  The course 
of the condition had been progressive and there were no 
systemic symptoms.  Physical examination revealed dystrophic 
toenails for all toenails on both feet.  In an October 2007 
addendum, the examiner indicated that the total body surface 
of the toenails was less than 5 percent.  


In the January 2008 notice of disagreement, it was indicated 
that the Veteran had disfigurement of his toenails and 
eczema/dermatitis for which he used a powder.  

Additional treatment records associated with the claims 
folder reveal no increase in the amount of area affected by 
the dystrophic toenails nor is there evidence of the use of 
systemic therapy or corticosteriods for the toenail 
condition.  

While the Veteran may use powder for this condition, there 
has been no demonstration of the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs nor is there any evidence of record 
indicating that the Veteran's dystrophic toenails cover at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected.  Therefore, the criteria for a compensable 
disability rating have not been met throughout the entire 
period at issue.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (Related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's service-connected dystrophic toenails, low 
back, right and left wrist, and left knee disabilities and 
their manifestations, as discussed above, are contemplated in 
the rating schedule.  The disabilities have also not required 
any recent periods of hospitalization.  The Veteran has also 
reported that these conditions have not markedly interfered 
with his employment.  No other exceptional factors have been 
reported. 

The criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the appeal for a higher initial evaluation for 
dystrophic toenails, this appeal arises from disagreement 
with the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the issues of service connection for hypertension and 
cardiomyopathy with atrial fibrillation and for the increased 
evaluation claims, the Board notes that the Veteran's status 
has been substantiated.  The Board observes that in a 
December 2006 letter, the RO provided the Veteran with notice 
that informed him of the evidence needed to substantiate his 
claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter further told him to submit 
relevant evidence in his possession.  

In this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claims 
in December 2006, February 2008, and February 2009 letters.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran was afforded several VA examinations.  The 
Veteran's history as well as the necessary findings to 
properly rate the Veteran's disabilities were set forth in 
the examination reports.  As such, the VA examinations 
performed in conjunction with the Veteran's claim are deemed 
to be adequate to properly decide the Veteran's current 
appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization and his ability to testify 
at a hearing if so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

Service connection for cardiomyopathy with atrial 
fibrillation, claimed as a heart condition, is denied.

Service connection for hypertension is denied.  

An evaluation in excess of 20 percent for residuals of a left 
wrist injury is denied.  

An evaluation in excess of 30 percent for residuals of a 
right wrist injury is denied.  

An evaluation in excess of 20 percent for chronic lumbar 
strain with mild lumbar intervertebral degenerative disc 
disease is denied.  

An evaluation in excess of 10 percent for residuals of a left 
knee injury with degenerative joint disease, based upon 
limitation of motion, is denied.  

A separate evaluation of 10 percent, but no more, for 
instability of the left knee is granted, subject to the laws 
and regulations governing payment of monetary benefits.  

An initial compensable disability evaluation for dystrophic 
toenails is denied.  


REMAND

With regard to the Veteran's left and right foot 
disabilities, the Board notes that while the Veteran was 
afforded a VA examination in August 2007, the examiner did 
not render an opinion as to whether the Veteran's overall 
foot disability, left and right, resulted in moderate, 
moderately severe, or severe impairment.  The Board notes 
that the Veteran has numerous service-connected foot 
disabilities, including degenerative disease, hallux valgus 
deformity, and mild hammer toes.  While the examiner 
addressed each disorder, he did not indicate what the overall 
impairment for either foot was as a result of the Veteran's 
service-connected disabilities.  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the severity of 
his left foot disorder with degenerative 
joint disease, hallux valgus deformity, 
post-operative bunion of great toe and 
hammer toes, and right foot disorder with 
degenerative joint disease, hallux 
valgus, and hammer toes.  All indicated 
tests ands studies should be performed 
and all findings must be reported in 
detail.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.  After 
examination, the examiner is requested to 
render an opinion as to the nature and 
severity of each foot disorder resulting 
from the service-connected foot 
disability, to include whether the 
overall symptomatology results in mild, 
moderate, moderately severe, or severe 
impairment.  Detailed rationale is 
requested for each opinion that is 
rendered.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining issues 
on appeal.  If any benefit sought is not 
granted, the Veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


